Citation Nr: 0212032	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  94-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic-type 
tension headaches.

2.  Entitlement to service connection for residuals of 
cervical spine strain.

3.  Entitlement to service connection for residuals of low 
back strain.

4.  Entitlement to an increased (compensable) rating for 
status post nephrolithiasis, (previously characterized as 
urolithiasis).  

5.  Entitlement to an increased (compensable) rating for 
status post 3rd metatarsal stress fracture.

6.  Entitlement to an increased (compensable) rating for 
chronic left shoulder strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to June 
1990, and on February 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in  Houston, Texas.

The veteran provided testimony during a hearing at the RO in 
February 1993.  A copy of the transcript of the hearing is in 
the claims file.  

During the pending appeal, in a March 1995 rating decision, 
based on the hearing officer's decision, the RO granted 
service connection for chronic strain of the left shoulder 
and assigned a zero percent evaluation effective from June 
1990.  The veteran disagreed with the evaluation assigned.  

After issuing a decision on some issues, the Board remanded 
the case to the RO for further development and adjudicative 
action in February 1998.  

In March 2002, the RO most recently affirmed the denial of 
service connection for chronic tension-type headaches; 
residuals, strain of the cervical spine; and residuals of low 
back strain.  

The RO also confirmed and continued the noncompensable 
evaluations for status post nephrolithiasis (previously 
characterized as urolithiasis), status post stress fracture 
of the left third metatarsal, and chronic left shoulder 
strain.

The claim has been returned to the Board for further 
appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

Although the veteran has previously been afforded the 
opportunity to present oral testimony before a hearing 
officer at the RO, in May 2002, he requested on a VA Form 9 
that a hearing before a Member of the Board be scheduled at a 
local VA office.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2001).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (January 29, 2001) 
noting one such action is where an appellant has requested a 
field hearing, either a Travel Board hearing or a local 
Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The local representative should be 
given an opportunity to review the claims 
folder, and a reasonable period of time 
in which to submit a presentation on the 
appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative should 
be permitted to review the claims folder 
and submit a presentation, the appellant 
should be scheduled to appear at a 
hearing at the RO before a Member of the 
Board as soon as it may be feasible.  
Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVCs.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


